Citation Nr: 1114330	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from February 1943 to January 1946.  The Veteran was awarded the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO, in part, denied service connection for bilateral knee and low back disorders.  The Veteran timely appealed the RO's April 2005 rating action to the Board.  (See VA Form 1-646, Statement of Accredited Representative in Appealed Case, dated and signed by the Veteran's representative in January 2006).

This case was previously before the Board in October 2009 at which time the claim for service connection for a bilateral knee disability was granted, and the claim for service connection for a low back disorder was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file finds correspondence from the RO to the Veteran regarding his failure to appear for a September 2010 VA examination of the low back.  A September 2010 Report of Contact memorandum indicated the RO contacted the Veteran via telephone regarding the examination, and the Veteran stated he was undergoing rehabilitation for his knee and could not attend a VA examination that pertained to his spine.  Both the telephonic inquiry and the written letter from the RO requested that the Veteran inform the RO when it would be convenient for him to attend the VA examination.  The Veteran did not reply.

The Veteran was apparently scheduled for another VA spine examination in October 2010, and again he did not make the appointment, again citing to his knee rehabilitation.  After the RO denied his claim in a supplemental statement of the case, mailed in November 2010, the Veteran responded the next week with a letter informing the RO that he was now ready to keep any VA examination appointment.

The Board is mindful of the effort the RO expended to schedule the Veteran for the required examination.  In light of the November 2010 letter announcing the Veteran was now available to attend a VA examination, the Board will return this claim so that another attempt can be made to fulfill the October 2009 remand order.     
 
The Veteran is hereby advised that failure to report to the scheduled examination may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  

Again, the Veteran maintains that he injured his low back while performing the nearly 50 parachute jumps during military service.  He has also provided for the claims file a letter from a fellow soldier, dated September 2004, which describes a particular, difficult parachute landing in March 1944 wherein the Veteran injured his ankles, his knee, and his back, while in training at a service post in the United States.  The Board observes that the service treatment reports of record do contain an entry for a March 1944 request for treatment that refers to the ankles only.  

In this case, the Veteran earned the CIB, so is found to have engaged in combat with the enemy.  It is unclear from the record whether any of the reported 50 parachute jumps during service occurred during combat with the enemy, and, if so, it does not appear that the Veteran has reported an injury of the low back during a parachute jump during combat with the enemy.  Nevertheless, VA is mindful that, in case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999) (en banc).  A veteran must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

As well, service connection has been granted for his traumatic arthritis of the ankles and for degenerative arthritis of the knees.  Any opinion by the examiner should also include an opinion as to whether his current low back disorder, diagnosed in March 2005 as severe dextroconvex rotoscoliois with multi-level degenerative changes, is at least likely as not caused or aggravated by the service-connected bilateral knee and/or the bilateral ankle disabilities.  38 C.F.R. § 3.310 (any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Accordingly, the issue of service connection for a low back disorder, including as secondary to service-connected disabilities, is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination of the low back.  Include in the record the notification letter to the Veteran of the scheduled examination time and place, and document for the claims file any response by the Veteran or any failure to appear.  

a.  The relevant evidence in the claims file should be made available to the VA examiner, and the report of the examination should include discussion of the relevant history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

b.  The Board observes the claims file contains the Veteran's service treatment records, to include an entry for March 1944, as well as a separation examination.

c.  The VA examiner should indicate by diagnosis the Veteran's current low back disability(ies).  With respect to each diagnosed low back disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current low back disorder was incurred in or is otherwise related to the Veteran's military service, to include having performed 50 parachute jumps (that eventually caused his current service-connected traumatic arthritis of the ankles and degenerative arthritis of the knees), and in particular a March 1944 parachute jump landing.

d.  In formulating the requested opinion, the VA examiner should specifically discuss service treatment records, which do not contain evidence of a low back injury, interpretations of March 2005 VA X-rays of the lumbar spine that showed severe dextroconvex rotoscoliois with multi-level degenerative changes, and an absence of any 

reported low back injury or symptoms or treatment until September 2004, when VA received the Veteran's initial claim for service connection for a low back disorder.

e.  The VA examiner should opine as to whether any diagnosed current low back disability, including dextro convex rotoscoliosis with multi-level degenerative changes, is at least as likely as not caused or aggravated by the service-connected bilateral degenerative arthritis of the knees and bilateral traumatic arthritis of the ankles.

f.  The VA examiner should set forth examination findings, along with a rationale for each conclusion reached.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim for service connection for a low back disorder, including as secondary to service-connected disabilities.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


